DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.

This action is in response to papers filed on November 3, 2021. Currently claims 1 and 3-10 are pending, claims 1 and 3-7 are examined.

3.	This application was filed on January 16, 2019 and claims priority to KR10-2018-0005488 filed on January 16, 2018. Applicant has filed a certified copy of the priority document. The application benefits from the January 16, 2018 filing date.

All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow.

Any objections and rejections no reiterated below are hereby withdrawn.
The rejections under 35 USC 112(b) have been withdrawn in view of amendment to the claims.
The rejection under 35 USC 102(a)(1) over Kim has been withdrawn because Applicant has filed a certified copy of the foreign priority document.
The rejection under 35 USC 102(a)(1) over Lee has been withdrawn because Applicant has filed a translation of the foreign priority document and a declaration under 37 CFR §1.130(a) by co-inventor Dr. Kim.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 contains parentheses around HER2 in the last clause. This appears to be a typographical error. Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “the HER2-positive gastric cancer patients”. This limitation lacks antecedent basis. Claim 1 previously refers to a HER2-positive gastric cancer patient. There is no antecedent basis for plural patients. This rejection can be overcome by amending the claim to read “the HER2-positive gastric cancer patient”. Claims 3-7 are rejected because they depend on claim 1.
Claim 7 contains the term “new generation sequencing”. The specification refers to new generation sequencing (instant specification para. [0008]) but does not provide a definition, and the art does not provide a description or definition of the term. It is unclear what Applicant intends to claim. It seems Applicant may intend to claim a “next generation sequencing” limitation. Appropriate clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Natsume et al. Journal of Translational Medicine (2012) 10:97, 11 pages (hereinafter “Natsume”), as evidenced by Su et al., Int J Molec Med (2018) 41:2389-2396 (hereinafter “Su”),  Gene Quantification, https://www.gene-quantification.de/cnv.html (hereinafter “Gene Quantification”), and MedChemExpress, https://www.medchemexpress.com/Dasatinib.html (hereinafter “MedChemExpress”). 
Natsume teaches treating HER2-positive gastric cancer. Specifically, Natsume teaches studying AGS gastric adenocarcinoma cell lines (Natsume p. 2, left col., Cell lines and surgical specimens). AGS cell lines are HER2-positive gastric cancer cell lines, as evidenced by Su. Natsume teaches DNA was digested and ligated to a universal adapter sequence (Natsume p. 2, left col., Genome-wide SNP microarray). Thus, Natsume teaches extracting genomic DNA isolated from a sample from HER2-positive gastric cancer. 

Natsume teaches administering BMS354825 to the AGS cells without CRKL amplification (Natsume p. 9, right col. top of page). BMS 354825, also known as Dasatinib, is a HER2-targeting anticancer agent as evidenced by MedChemExpress. Natsume teaches BMS354825 suppressed the viability of AGS cells without CRKL amplification (Natsume p. 9, right col. top of page). If administering a HER2-positive gastric cancer-targeting anticancer agent results in suppression of the viability of the HER2-positive gastric cancer cells then the amount of the anticancer agent is necessarily a therapeutically effective amount. Thus Natsume teaches administering a therapeutically effective amount of a HER2-positive gastric cancer-targeting anticancer agent.
Natsume does not expressly teach extracting genomic DNA from a biological sample isolated from a HER2-positive gastric cancer patient, or administering therapy to a HER2-positive gastric cancer patient. However, Natsume teaches isolating DNA from HER2-positive gastric cancer cell lines. AGS cell lines originate from HER2-positive gastric cancer patients. Natsume further teaches obtaining tissue samples for further analysis of the CRKL gene in gastric cancer patients (Natsume p. 2, left col., Cell lines and surgical specimens). A person of ordinary skill in the art would be motivated to 
Regarding claims 5 and 6, Natsume teaches analyzing the CRKL gene from gastric cancer tissue samples using FISH (Natsume p. 2, right col., DNA fluorescence in situ hybridization (FISH)). It would have been prima facie obvious to a person of ordinary skill in the art to obtain a biological sample from gastric tissues obtained from HER2-positive gastric cancer patients to analyze the copy number of CRKL because Natsume teaches analyzing CRKL in tissue samples.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Natsume et al. Journal of Translational Medicine (2012) 10:97, 11 pages (hereinafter “Natsume”) as evidenced by Su et al., Int J Molec Med (2018) 41:2389-2396 (hereinafter “Su”),  Gene Quantification, https://www.gene-quantification.de/cnv.html (hereinafter “Gene Quantification”), and MedChemExpress, https://www.medchemexpress.com/Dasatinib.html (hereinafter “MedChemExpress”) in view of WO 2011/144718 to Adams et al (hereinafter “Adams”).

Natsume does not teach wherein the CRKL gene consists of SEQ ID NO: 2. 
However, Adams teaches the CRKL gene is (NCBI accession number) NM_005207 (Adams, Table 1, page 9 on page 54 of specification). The instant specification discloses the base sequence of CRKL consisting of SEQ ID NO: 2 is NCBI accession number: NM_005207. Adams thus discloses the CRKL gene consisting of SEQ ID NO: 2 of the instant application. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the methods taught by Natsume on the known CRKL gene taught by Adams. Like the instant specification, Adams teaches the CRKL gene is NCBI accession number NM_005207. An ordinary artisan would have been motivated to investigate the CRKL gene with a known sequence (SEQ ID NO: 2) in order to analyze the gene with no mutations to get more accurate data.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Natsume et al. Journal of Translational Medicine (2012) 10:97, 11 pages (hereinafter “Natsume”) as evidenced by Su et al., Int J Molec Med (2018) 41:2389-2396 (hereinafter “Su”),  Gene Quantification, https://www.gene-quantification.de/cnv.html (hereinafter “Gene Quantification”), and MedChemExpress, https://www.medchemexpress.com/Dasatinib.html (hereinafter “MedChemExpress”) in Clin Cancer Res (2010) Vol. 15, Issue 5 1509-1519 (hereinafter “Wainberg”).
Natsume teaches all of the limitations of claim 1 as discussed above and incorporated here.
Natsume does not teach wherein the HER2-positive gastric cancer-targeting anticancer agent is any one or more selected from the group consisting of capecitabine, oxaliplatin, and lapatinib. 	However, Wainberg teaches Lapatinib had antiproliferative activity across the panel of upper gastrointestinal cancer cell lines with the greatest effects in HER2-amplifiied cells (Wainberg, Abstract).
It would have been prima facie obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to substitute Lapatinib for BMS354825 (Dasatinib). Natsume teaches that Dasatinib treats HER2-positive gastric cancer. Wainberg teaches that Lapatinib treats HER2-positive gastric cancer. It would have been prima facie obvious to substitute one for the other because one of ordinary skill in the art would have been able to carry out such a substitution and it is reasonably predictable that both treatments treat HER2-positive gastric cancer.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Natsume et al. Journal of Translational Medicine (2012) 10:97, 11 pages (hereinafter “Natsume”) as evidenced by Su et al., Int J Molec Med (2018) 41:2389-2396 (hereinafter “Su”),  Gene Quantification, https://www.gene-quantification.de/cnv.html (hereinafter “Gene Quantification”), and MedChemExpress, MedChemExpress”) in view of Dudley et al. J Molec Diagnostics (2016) 18:1 124-130 (hereinafter “Dudley”).
Natsume teaches all of the limitations of claim 1 as discussed above and incorporated here.
Natsume does not teach analyzing the copy number of CRKL using NGS.
However, Natsume teaches analyzing CRKL in human tissue using FISH. Dudley teaches that NGS testing offers advantages over FISH (Dudley, Abstract). Specifically, NGS is capable of interrogating large panels of genes simultaneously and detecting small quantities of mutant DNA in much larger quantities of normal DNA (Dudley, p. 125, left col. middle of page). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform NGS to analyze the copy number of a gene because NGS has increased sensitivity and decreased cost when compared to FISH which is labor intensive and challenging (Dudley, p. 128, left col., middle of page).


CONCLUSION

No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L. OVERLY/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 27, 2022